Citation Nr: 1621276	
Decision Date: 05/26/16    Archive Date: 06/08/16

DOCKET NO.  08-00 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss disability.

2.  Entitlement to service connection for lumbar radiculopathy of the lower extremities.  

3.  Entitlement to an initial rating of 40 percent prior to May 18, 2010, for a lumbar spine disability.  

4.  Entitlement to an initial rating greater than 10 percent for a psychiatric disability.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from June 1972 to June 1975.  

This appeal is before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 


REMAND


Regarding the left ear hearing loss claim, an opinion is needed to determine whether the left ear hearing loss is related to service.  Although the record includes opinions, the opinions are not supported by adequate rationale.  In this regard, the Board finds the April 2007 VA audiologist's opinion that in-service noise exposure could be a contributing factor to the current hearing loss is not probative because it is speculative and not supported by a rationale.  The Board finds the July 2012 VA examiner's opinion is not probative because the examiner does not discuss the evidence of an in-service worsening of the Veteran's puretone thresholds (as shown by the entrance and separation examinations), and it appears that the examiner's opinion was based on a determination that the Veteran had normal hearing at separation.  The examiner did not address whether the in-service noise exposure resulted in damage to auditory hair cells and whether such damaged auditory hair cells would result in a greater permanent hearing loss than otherwise would be manifest.  Thus, another opinion is needed.  

Regarding the radiculopathy claim, an opinion is needed to clarify whether the Veteran has radiculopathy of either lower extremity.  An October 2015 VA examination record reveals a determination that the Veteran had lumbar radiculopathy in each lower extremity associated with impairment of the sciatic nerve.  The examiner did not provide a rationale for the determination or address the long-standing diagnosis of diabetic neuropathy in each lower extremity, however, and the same examiner previously determined the Veteran did not have radiculopathy because there was no evidence of stenosis and a negative examination for radicular symptoms.  In light of the conflicting opinions, the Board finds a clarifying opinion is needed.  

The claim for a higher rating for lumbar spine disability is inextricably intertwined with the radiculopathy claim.  Thus, it is held in abeyance pending completion of the development discussed below.  See Hoyer v. Derwinski, 1 Vet. App. 208, 209-10 (1991).

A review of the record reveals that the Veteran underwent a VA examination in October 2015.  The examination record includes findings pertinent to the issues on appeal, notably the psychiatric disability claim and the TDIU claim.  The originating agency has not considered this evidence.  Thus, remand is necessary so that the originating agency can consider the evidence and prepare a supplemental statement of the case, if warranted.  See 38 C.F.R. §§ 19.31(b), 19.37(a), 20.1304(c).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate action to obtain all outstanding medical records pertinent to the issues on appeal. 

2.  Then, the evidence of record should be made available to and reviewed by an otolaryngologist.  Based on a review of the Veteran's pertinent history, the physician should state an opinion with respect to whether there is a 50 percent or better probability that the Veteran's current left ear hearing loss was caused by his active service, to include the Veteran's noise exposure in service.  The physician should specifically address whether the in-service noise exposure resulted in damage to auditory hair cells even though findings may or may not suggest a recovered temporary threshold shift in service.  If the physician believes that auditory hair cell damage did result from the in-service noise exposure, the physician should comment on the likelihood that such damaged auditory hair cells would result in a greater permanent hearing loss than otherwise would be manifest.

The examiner must provide a rationale for all opinions expressed.  The physician should discuss the Veteran's in-service puretone threshold shifts, as well as the evidence of acoustic trauma in service.  If the physician is unable to provide any required opinion, the physician should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, a complete explanation as to why this is so should be provided.  If the inability to provide a more definitive opinion is the result of a need for additional information, the additional information that is needed should be identified. 

Another examination of the Veteran should only be performed if deemed necessary by the person providing the requested opinion.

3.  The Veteran also should be afforded a VA examination by a neurologist or orthopedist to determine whether the Veteran has lumbar radiculopathy.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated testing must be conducted, to include electromyogram (EMG) or nerve conduction studies (NCS) if needed.  

Based on a review of the Veteran's pertinent history and the examination results, the specialist should state an opinion with respect to whether there is a 50 percent or better probability that the Veteran has lumbar radiculopathy of either lower extremity.  The rationale for all opinions expressed must be provided, with consideration of the previous determinations in 2012 and 2015, the normal EMG in 1997, and the presence of diabetic neuropathy.  If the examiner is unable to determine whether the Veteran has lumbar radiculopathy, the examiner should explain why.  

4.  Undertake any other development determined to be warranted.

5.  Then, readjudicate the issues on appeal, with consideration of all evidence associated with the record since the February 2015 statement of the case (radiculopathy and psychiatric disability claims and TDIU) and July 2012 supplemental statement of the case (lumbar spine disability and left ear hearing loss claims).  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




